Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 2, 9-12, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vendt et al. (US 2019/0081392).

4.	With respect to claim 1, Vendt teaches a vehicle having a ground plane for an antenna (10), the ground plane (18) being positioned in front of the antenna (part of 18 is in front of antenna);
	wherein the ground plane comprises: 
a glass panel (22) disposed on a roof of the vehicle; and 
an electrically conductive coating (18) applied to the glass panel, and
	wherein the conductive coating is electrically connected to an electrically conductive portion of a vehicle body to form the ground plane for the antenna (not 

5.	With respect to claim 2, figure 4 of Vendt teaches the conductive coating (18) is electrically connected to the electrically conductive portion of the vehicle body along an entire outer periphery of the glass panel (not shown, however it is understood in the art that ground on a vehicle is connected to car body).

6.	With respect to claim 9, Vendt teaches the conductive coating (18) is applied to a portion of the glass panel.

7.	With respect to claim 10, it is inherent that a gap between the conductive coating and the vehicle body is filled with a filling material or a glue to fix the glass panel to the vehicle body (the layers have to be glued).

8.	With respect to claim 11, Vendt teaches the glass panel includes a plurality of glass panes (see para 0008).

9.	With respect to claim 12, figure 2 of Vendt discloses the conductive coating (18) is applied to at least one of the plurality of glass panes (28).

10.	With respect to claim 16, Vendt teaches  A vehicle, comprising:

a ground plane (18) for the antenna disposed in front of the antenna (part of 18 is in front of antenna),.
wherein the ground plane comprises:
		a glass panel (22) disposed on the vehicle roof; and
		an electrically conductive coating (18) applied to the glass panel, and
wherein the conductive coating is electrically connected to an electrically conductive portion of a vehicle body to form the ground plane for the antenna (not shown but it is understood in the vehicle electrical art, the ground plane is connected to car body for electrical connection).

11.	With respect to claim 19, the method therein is inherent given the apparatus of Vendt as shown in the above rejection.

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vendt et al. (US 2019/0081392) in view of Baliarda et al. (US 2003/0112190).

14.	With respect to claim 5, Vendt does not specifically disclose the conductive coating is transparent or translucent.  Baliarda teaches conductive coating layer (10) as transparent or translucent so that a person can see through the glass and providing natural sun light.  It would have been obvious to one of ordinary skill of art at the effective filing date to have used transparent or translucent conductive layer as taught by Baliarda as part of the apparatus of Vendt for the purpose of providing natural sunlight through the roof. 

15.	With respect to claim 6, Vendt does not specifically disclose the conductive coating includes silver nanowire or indium tin oxide.  Baliarda teaches conductive coating comprising of silver nanowire or indium tin oxide (see para 0058 of Baliarda, Indium).  It would have been obvious to one of ordinary skill of art at the effective filing date to have used indium as conductive layer as taught by Baliarda for the providing electrical connection (grounding is an electrical connection).
 
Allowable Subject Matter
16.	Claims 3, 4, 7, 8, 13-15, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

17.	The following is an examiner’s statement of reasons for allowance: 



With respect to claim 4, the prior art does not teach the conductive coating extends to and wraps around a peripheral edge of the glass panel.  

With respect to claim 7, the prior art does not teach the conductive coating is applied to an entire surface of the glass panel.

With respect to claims 11 and 20, the prior art does not teach the plurality of glass panes include:
	a first glass pane; and a second glass pane,
	wherein the first glass pane is configured to be retracted and disposed over the second glass pane.

With respect to claim 16, the prior art does not teach the conductive coating is electrically connected to the electrically conductive portion of the vehicle body along an entire outer periphery of the glass panel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
18.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


.






20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON P LE whose telephone number is (571)272-1806.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DON P LE/Primary Examiner, Art Unit 2844